Citation Nr: 0320026	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  95-03 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for congestive heart 
failure, status post, myocardial infarction, including as due 
to injury sustained during vocational rehabilitation training 
pursuant to Department of Veterans Affairs disability 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
June 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from February and August 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In May 1999, 
the Board, in pertinent part, remanded the issue on appeal 
for additional development.


FINDINGS OF FACT

1.  The veteran's congestive heart failure, status post, 
myocardial infarction, was not manifested in service and is 
not shown by competent evidence to be related to service or 
to any incident therein.  

2.  Persuasive medical evidence demonstrates the veteran's 
congestive heart failure, status post, myocardial infarction, 
was not incurred as a result of a VA vocational 
rehabilitation training program.


CONCLUSIONS OF LAW

1.  Congestive heart failure, status post, myocardial 
infarction, was not incurred in or aggravated by active 
service, and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.310 (2002).

2.  The criteria for entitlement to compensation for 
congestive heart failure, status post, myocardial infarction, 
due to injury sustained during vocational rehabilitation 
training have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.358 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In correspondence dated in 
April 2003 the veteran was notified of the VCAA provisions.  
The RO has advised the veteran of the evidence necessary to 
substantiate his claim by various documents during the course 
of this appeal.  As the veteran has been kept apprised of 
what he must show to prevail in his claim, what information 
and evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized medical records pertinent to the matter on appeal 
have been obtained.  

In claims for disability compensation, VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A review of the record 
shows VA medical opinions pertinent to the issues on appeal 
were obtained in February and March 2003.  The Board finds 
that evidence sufficient for an adequate determination of the 
matter on appeal has been obtained.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be considered service connected.  38 C.F.R. § 3.310.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Based upon the evidence of record, the Board finds 
entitlement to service connection for congestive heart 
failure, status post, myocardial infarction, is not 
warranted.  The Board notes the veteran asserts that he is 
entitled to compensation based upon his participation in a VA 
vocational rehabilitation training program, and that he has 
not identified any etiological relationship between his 
present heart disorder and an injury or disease incurred 
during service nor to a service-connected disability.  
Although the veteran has not specifically claimed service 
connection is warranted for this disorder on a direct basis, 
the matter was perfected on appeal and has not been formally 
withdrawn from appellate review.  

VA records show service connection has been established for 
post-traumatic stress disorder, lumbosacral strain with mild 
hypertrophic spondylosis, type II diabetes mellitus, residual 
right axilla and chest shell fragment wound, and tinnitus.  
Service medical records are negative for diagnosis or 
treatment for a cardiovascular disorder and there is no 
evidence of a heart disorder prior to 1997.  Private medical 
records show that on October 16, 1997, the veteran was 
treated for acute inferolateral myocardial infarction.  No 
competent evidence demonstrating a relationship between the 
veteran's present heart disorders and service, nor to any 
incident therein, has been submitted.  A March 2003 VA 
medical opinion found the veteran had many risk factors for 
acute myocardial infarction and resultant congestive heart 
failure, but that the available medical evidence did not show 
these disorders were incurred as a result of his diabetes 
mellitus.  Therefore, the Board finds the claim for direct or 
secondary service connection must be denied.

1151 Claim

VA law, effective October 1, 1997, provides that compensation 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151.  A qualifying additional disability or 
qualifying death exists if the disability or death was not 
the result of the veteran's willful misconduct and the 
disability or death was proximately caused (A) by the 
provision of training and rehabilitation services by VA as 
part of an approved rehabilitation program, or (B) by 
participation in a "compensated work therapy program."  Id.

Compensation for disability resulting from the pursuit of 
vocational rehabilitation is not payable unless there is a 
direct (proximate) causal connection between the injury or 
aggravation of an existing injury and some essential activity 
or function which is within the scope of the vocational 
rehabilitation course.  38 C.F.R. § 3.358(c)(5).  For a case 
to fall within the statute there must have been sustained an 
injury which, but for the performance of a "learning 
activity" in the prescribed course of training, would not 
have been sustained.  Id.

Based upon the evidence of record, the Board finds persuasive 
medical evidence has been obtained demonstrating that the 
veteran's congestive heart failure, status post, myocardial 
infarction, was not proximately due to an essential activity 
or function within the scope of a VA vocational 
rehabilitation training program.  A review of the record 
shows the RO received the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 on November 7, 1997.  Therefore, 
only VA laws and regulations effective after October 1, 1997, 
are applicable in this case.  

In statements in support of his claim the veteran contends 
that he has congestive heart failure subsequent to a 
myocardial infarction he incurred on October 16, 1997, during 
the pursuit of a course of vocational rehabilitation training 
under Chapter 31, Title 38, United States Code.  He stated he 
was performing air conditioning repair work at the time of 
his heart attack. 

VA vocational rehabilitation records show the veteran was 
participating in an on-the-job training program at the time 
of his myocardial infarction on October 16, 1997.  Private 
medical records show the veteran complained of severe chest 
pains and that electrocardiogram (EKG) revealed an acute 
myocardial infarction.  Records show he underwent cardiac 
catheterization on October 21, 1997.  In a March 2003 opinion 
a VA cardiologist found that, based upon the available 
information, there was no convincing evidence that VA 
vocational rehabilitation training contributed directly or 
was a significant factor in the veteran's myocardial 
infarction.  It was noted that acute myocardial infarctions 
occurred either at rest or during activity and that the 
veteran had multiple risk factors for coronary heart disease, 
including diabetes mellitus, hypertension, hyperlipidemia, 
and tobacco use.

The Board notes that no competent medical opinion indicating 
the veteran's heart disability was related to VA vocational 
rehabilitation training has been submitted.  The only 
evidence of an additional cardiovascular disability as a 
result of a VA training is the veteran's own opinion which is 
not competent for the purpose of establishing a medical 
nexus.  The Court has held that lay persons are not competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical knowledge, skill, 
expertise, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  Consequently, the veteran's 
lay medical assertions to the effect that he has a present 
disability as a result of a VA vocational rehabilitation 
training program is neither competent nor probative of the 
issues in question.  

In this case, the Board finds the competent medical evidence 
is against the veteran's claim and demonstrates there is no 
direct (proximate) causal connection between his present 
heart disorders and an essential activity or function that 
was within the scope of his VA vocational rehabilitation.  
Therefore, the Board finds the claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for congestive heart 
failure, status post, myocardial infarction, including as due 
to injury sustained during vocational rehabilitation training 
pursuant to VA disability compensation under the provisions 
of 38 U.S.C.A. § 1151, is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

